249 F.2d 472
Nehemiah E. CLARK, Appellant,v.UNITED STATES of America, Appellee.
No. 13829.
United States Court of Appeals District of Columbia Circuit.
Submitted June 26, 1957.
Decided July 29, 1957.

Mr. James C. Toomey, Washington, D. C., submitted on the brief for appellant.
Mr. Alfred Burka, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., were on the brief, submitted on the brief, for appellee.
Before PRETTYMAN, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was indicted on five counts for violation of federal narcotic laws. With counsel present he withdrew a plea of not guilty and entered a plea of guilty to two of the five counts. The record disclosed a prior conviction for violation of federal narcotic laws and a sentence of twenty months to five years therefor. The District Court sentenced appellant to be imprisoned for two to eight years on his guilty plea and the remaining counts were dismissed.


2
Appellant filed a motion to vacate the sentence under 28 U.S.C. § 2255, alleging counsel rendered ineffective assistance and coerced him to plead guilty.


3
The District Court held a hearing at which both of appellant's counsel of record, as well as appellant, testified. The District Court denied the motion to vacate and allowed appellant to appeal in forma pauperis.


4
We find no error and the order appealed from is


5
Affirmed.